Exhibit 10.1

 



LETTER OF INTENT FOR BUSINESS TRANSACTIONS

 

PERSONAL & CONFIDENTIAL

 

September 5 2014

(the "Effective Date")

 

This binding letter of intent (the "Letter of Intent") is made by and between
the following entities: (i) Lotus MMJ Consulting LLC, a Colorado limited
liability company ("Lotus"), (ii) DC Brands International, Inc., a Colorado
corporation ("DC"), (iii) DC Brands Green Investors, LLC, a Colorado limited
liability company ("Green"), and together with Lotus, DC, and DC Green, each a
"Party" and collectively the "Parties") and sets forth the general terms and
conditions of the Parties' agreement to effectuate a merger of their respective
entities (the "Proposed Transaction"). This Letter of Intent contains binding
provisions of understanding between the Parties.

 

RECITALS

 

A.    Lotus is a Colorado based limited liability company engaged in the medical
marijuana consulting industry in Colorado and is actively expanding its
operation to provide medical marijuana consulting services on a nationwide bases
and Lotus is currently seeking investment capital in order to effectuate its
expansion.

 

B.    DC is a Colorado based corporation that is publicly listed on the Over the
Counter Bulletin Board ("OTCBB") market and is fully compliant with all
Securities and Exchange Commission ("SEC") reporting requirements.

 

C.    Green is a Colorado based limited liability company currently providing
consulting services to the medical marijuana industry and is looking to expand
its operations into the State of Colorado.

 

NOW, THEREFORE, in consideration of the mutual covenants, obligations and
agreements set forth in this Agreement and in the Existing Option Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties represent and agree as follows:

 

1.   PROPOSED TRANSACTION.

 

The Proposed Transaction requires additional documentation and approvals,
including the preparation and approval of one or more final agreements (the
"Final Agreements") setting forth the terms and conditions of the Proposed
Transaction in further detail. Before the Final Agreements are reached, the
Parties would like to confirm that they share an understanding of the principal
terms and conditions of the Proposed Transaction, and that all Parties are
willing to proceed in mutual good faith to work toward Final Agreements and a
closing consistent with these terms.

 

Letter of Intent - Lotus MMJ Consulting LLC

 

1

 

  

The proposal is as follows:

 

1(a)     Lotus agrees to effectuate a merger with Green and complete the
Proposed Transaction. Green will be the surviving operating entity and will
operate its business and will be rebranded as the "Lotus Consulting Group." The
terms of the merger will be more particularly described in the Final Agreements.

 

1(b)     As partial consideration for Lotus merging with Green and completing
the Proposed Transaction, Lotus will receive from DC one thousand (1,000) shares
of Series E Convertible Preferred Stock ("Series E Stock") of DC. Each share of
Series E Stock shall be convertible into $2,500 of DC Common Stock at any time
after thirteen (13) months of issuance to Lotus. As an example, and for the
avoidance of doubt, if 13 months and 1 day after issuance of the Series E Stock
to Lotus, Lotus chooses to convert 100% of its Series E Stock, the result will
be that Lotus will have two million five hundred thousand and NO/100ths Dollars
($2,500,000.00) worth of DC Common Stock.

 

1(c)     As partial consideration for Lotus merging with Green and completing
the Proposed Transaction, Green shall provide Lotus with a twenty percent (20%)
non-dilutive Class A Membership Interest in Green. 1(d) As partial consideration
for Lotus merging with Green and completing the Proposed Transaction, DC, shall
commit to provide working capital to Green in the form of a revolving promissory
note in the amount of two hundred thousand and NO/100ths Dollars ($200,000.00),
with the first draw of fifty thousand and NO/100ths Dollars ($50,000.00) to be
made on the date that is five (5) business days after the Closing Date.

 

1(e)     The post-merger management structure of Green shall be more
particularly described in Green's First Amended and Restated Operating Agreement
and will be as follows:

 

  (i) Erik Santus shall act as Green's President and Chief Executive  Officer.
        (ii Bob Armstrong shall act as Green's Chief Financial Officer.        
(iii) Green shall have a five (5) member Advisory Committee consisting of the
following individuals: (1) Erik Santus, (2) Hung Nguyen, (3) Bob Armstrong, (4)
Dave Coppfer, and (5) Ernest Martin.

 

1(f)     Erik Santus and Bob Armstrong will be paid an annual salary for
managing Green, the amount of which shall be determined by the Advisory
Committee at a later date.

 

1(g)     As of the Effective Date, all revenues earne and expenses derived by
Lotus shall flow through Green, all in accordance with Green's First Amended and
Restated Operating Agreement..

 

Letter of Intent - Lotus MMJ Consulting LLC

 

2

 



1(h)     Erik Santus and Hung Nguyen also own and operate Lotus Medical, LLC 
("Lotus Medical"), a Colorado limited liability company that serves as a
medical  marijuana dispensary center in the State of Colorado. As partial
consideration for completing the Proposed Transaction, Lotus Medical agrees to
engage the services of Green to provide Lotus Medical with accounting, payroll,
cash flow management, and  financial reporting, all as more particularly
described in the Final Agreements. Lotus  Medical is NOT part of the merger or
Proposed Transaction and is only engaging Green  for those services provided
under this Section 1(i). Lotus Medical is not a Party under this Letter of
Intent.

 

1(i)     Within 1 day following the Effective Date, the Parties agree to draft
and  supply a press release announcing the merger and Proposed Transaction
between the  Parties. The press release will includes such information as (but
not be limited to): (1)  the newly formed structure of the medical marijuana
consulting entity, (2) new  management structure and branding initiative, (3)
overview of current consulting  agreements, and (4) company overview and
financial projections for the next three (3) years of operation.

 

(j) Within 30 days following the Effective Date, the parties agree to use their 
best efforts to complete a new website that encompasses the Proposed Transaction
and is  geared towards new investors and highlights material details of the
newly merged  company and its operations.

 

2. TIMING.



The Parties shall execute the Final Agreements and close the Proposed
Transaction on or  before October 1, 2014 (the "Closing Date").

 

3. FINAL AGREEMENTS.



The Final Agreements will include customary covenants, conditions,
representations, and  warranties, which will be made as of the Closing Date. The
Parties recognize that this is a  binding Letter of Intent, however, there may
be additional elements for negotiation and  inclusion.

 

4. ACCESS TO INFORMATION.

 

While this Letter of Intent remains in effect, each Party and its advisors shall
have  reasonable access to the other Party's books, records, and personnel
files, and shall  receive such financial and operational data and other
information as that Party shall  reasonably request. Any information so received
shall be kept confidential by the  receiving Party and shall be used only for
the purpose of consummating the Proposed  Transaction. On termination or
expiration of this Letter of Intent, each Party shall return [promptly] any and
all printed information received from the other Party in connection with the
Proposed Transaction.

 

Letter of Intent - Lotus MMJ Consulting LLC





3

 

 

AGREED AND ACCEPTED:

          DC BRANDS INTERNATIONAL, INC.   LOTUS MMJ CONSULTING, LLC       /s/
Robert H. Armstrong   /s/ Erik Santu Managing Robert H. Armstrong   Erik Santu
Managing CEO & CFO   Managing Member       DC BRANDS GREEN INVESTORS, LLC.  
LOTUS MMJ CONSULTING, LLC       /s/ Robert H. Armstrong /s/ Hung Nguyen Robert
H. Armstrong   Hung Nguyen CEO & CFO   Managing Member

 

Letter of Intent - Lotus MMJ Consulting LLC

4

--------------------------------------------------------------------------------

